ORDER
The Fortieth Legislative Assembly of the State of Montana enacted Chapter 196, Laws of 1967, which provided a Montana Code of Criminal Procedure, designated in our Code as Title 95. Chapter 25 of Title 95, in particular Section 95-2501, creates a Sentence Review Division of the Supreme Court, to consist of three district judges appointed by the Chief Justice of the Supreme Court, one of whom shall be designated to act as Presiding Judge.
NOW THEREFORE, by virtue of the power vested in me by the aforementioned law, I do hereby appoint Honorable Victor H. Fall of Helena, Montana, Honorable Philip C. Duncan of Dillon, Montana, and Honorable Paul G. Hatfield of Great Falls, Montana, to be the Judges of the Sentence Review Division of the Supreme Court, and I do hereby designate the Honorable Victor H. Fall to act as Presiding Judge.
IN WITNESS WHEREOF, I have hereunto subscribed my hand and caused the seal of the court to be affixed at Helena, Montana, the 24th day of November, 1967.
(SEAL)
JAMES T. HARRISON Chief Justice